                          UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

HARRY A. SCHEINA, III,                              )
                                                    )
                             Plaintiff,             )
                                                    )
       vs.                                          )       Case No. 18-3210
                                                    )
JAMES SIGMAN,                                       )
                                                    )
Defendants.                                         )

                                CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant certifies that a true and correct copy of Defendant’s

Rule 26(a)(2) First Supplemental Disclosures Regarding Insurance, along with the Attachments

referenced therein, were served upon the following by electronic mailing, on the 21st day of

February, 2019, to:

Christopher J. Swatosh
Law Offices of Christopher J. Swatosh, LLC
200 E. Washington
PO Box 190
Ava, MO 65608

Stephen F. Gaunt
David L. Steelman
Steelman & Gaunt
901 Pine St.
Ste. 110
P.O. Box 1257
Rolla, MO 65402                                     Respectfully submitted,

                                                    KECK, PHILLIPS & WILSON, LLC
                                                    By       /s/ Matthew D. Wilson
                                                    Patricia A. Keck, Mo. Bar No. 42811
                                                    Matthew D Wilson, Mo. Bar No. 59966
                                                    3140 East Division
                                                    Springfield, Missouri 65802
                                                    Telephone: (417) 890-8989
                                                    matt@kpwlawfirm.com
                                                    pat@kpwlawfirm.com
                                                    Attorneys for Defendant
